Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 11/1/2021.
2.  Claim 1 has been examined and is pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.  Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang U.S Publication No. 2020/0065123. 
As to claim 1, Yang teaches a method of modeling and simulating an IoT system, the method comprising: 
selecting a zone, a template, and a structure; defining a node in the selected zone (…a testing platform 228 may execute a simulated IoT deployment within a particular physical environment modeled by a corresponding environment model (e.g., 230). The environment model may be populated such that various device models are associated with particular locations, positions, or coordinates defined within the environment model to simulate and correspond with the physical placement of corresponding devices at various places within the real physical environment…, paragraph 0057 page 7; …The real data 236 may thus be processed to select a device model template, component asset models, and/or configure parameter values based on the attributes of the device(s) described or discernable from the parsing of the real data…, paragraph 0054 pages 6-7); 
selecting a node type of the defined node; identifying a functional layer in the defined node; specifying one indicator relating to a property of the IoT system, wherein a passive model of the IoT system is created (…IoT systems (including very large-scale IoT deployments) may be emulated and tested (e.g., deployment scalability, fault handling, etc.) through a virtualized model of the deployment that is isolated from and cannot result in failures at the actual operating, live system. Results of the test may then be provided to a management system of the corresponding live system to allow optimizations and improvements determined through the test to be applied to the live system…, paragraph 0054 pages 6-7); 
associating a simulator with the passive model; defining a simulation scenario; running the scenario using the associated simulator (…to orchestrate a simulation involving a selected environmental model 230, a collection of device models (e.g., 232), and one or more IoT applications…, paragraph 0056 page 7); and 
collecting indicator values of the IoT property (…the testing platform may log the synthesized data or modeled behaviors generated by the each of the device models, the data received from applications with which the simulated deployment interacted, and the responses of device models to this received data over the course of the simulation, among other information. The testing platform 228 may thereby generate a record of the simulation as embodied in test data 237. In some implementations, test data 237 may be used by analytics logic (e.g., error detection logic 210) to determine errors or abnormalities modeled in the simulation…, paragraph 0058 pages 7-8). 

Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,196,637. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is a broaden form of claim 1 of U.S. Patent No. 11,196,637.  Each limitation of claim 1 is being disclosed in claim 1 of U.S. Patent No. 11,196,637.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194